DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.    
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6, 9-16, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-16, 19 of copending Application No. 16/981526 in view of US 2021/0368205 A1 (“Chen”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent are substantially similar and obvious variants of one another. For example:   
Copending Application No. 16/981526
Instant Application 16/982411
Note: underlined fonts mean differences in instant application
1. An intra prediction method performed by an image decoding apparatus comprising:
1. (Currently Amended) An image decoding method performed by a decoding apparatus comprising:
acquiring information about an intra prediction type of a current block from a bitstream;
receiving information about an intra prediction type of a current block through a bitstream; 
deriving the intra prediction type of the current block based on the information about the intra prediction type;
deriving the intra prediction type of the current block based on the information about the intra prediction type;

acquiring information about an intra prediction mode of the current block from the bitstream;
configuring a most probable mode (MPM) list comprising candidate intra prediction modes of the current block based on neighboring blocks of the current block;
configuring a most probable mode (MPM) list comprising candidate intra prediction modes of the current block based on neighboring blocks of the current block;
deriving the intra prediction mode of the current block based on the MPM list and the information about the intra prediction mode; and
deriving the intra prediction mode of the current block based on the MPM list and the information about the intra prediction mode, wherein the intra prediction mode is one of angular intra prediction modes;
generating a predicted block of the current block based on the intra prediction type and the intra prediction mode,
generating a predicted block of the current block by performing intra prediction based on the intra prediction type and the intra prediction mode;

acquiring residual information from the bitstream;

generating a residual block based on the residual information; and

generating a reconstructed block configuring a reconstructed picture based on the predicted block and the residual block,
wherein if the intra prediction type represents a specific intra prediction type, the information about the intra prediction mode comprises: an MPM index, and
wherein based on the intra prediction type representing a specific intra prediction type, the information about the intra prediction mode comprises: an MPM index information,

wherein for the specific intra prediction type, the intra prediction is performed based on neighboring reference samples in a specific sample line which is not adjacent to a top boundary and a left boundary of the current block, and

wherein based on the intra prediction type representing the specific intra prediction type, the MPM index information is parsed without parsing an MPM flag information from the bitstream.


Although the copending Application claims “generating a predicted block of the current block based on the intra prediction type and the intra prediction mode”, it does not specifically claim wherein the intra prediction mode is one of angular intra prediction modes; acquiring residual information from the bitstream; generating a residual block based on the residual information; and generating a reconstructed block configuring a reconstructed picture based on the predicted block and the residual block. However, such limitations are well-known in video compression. For example, Chen discloses wherein the intra prediction mode is one of angular intra prediction modes (e.g. see intra modes used in Fig. 4, e.g. see at least paragraph [0051]); acquiring residual information from the bitstream (e.g. see at least paragraph [0042]); generating a residual block based on the residual information (e.g. see at least paragraph [0042]); and generating a reconstructed block configuring a reconstructed picture based on the predicted block and the residual block (e.g. see at least paragraph [0042]).
Further, although the copending Application claims “the specific intra prediction type”, it does not specifically claim wherein for the specific intra prediction type, the intra prediction is performed based on neighboring reference samples in a specific sample line which is not adjacent to a top boundary and a left boundary of the current block. Chen however, discloses wherein for the specific intra prediction type (e.g. see ISP coding mode or MRL for performing intra prediction, e.g. see at least paragraphs [0048], [0076]), the intra prediction is performed based on neighboring reference samples in a specific sample line which is not adjacent to a top boundary and a left boundary of the current block (e.g. see line 1 503, line 3 505 of the multiple reference lines in Fig. 5, e.g. see at least paragraph [0051]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to modify the claims of the copending Application with Chen in order to perform spatial prediction that 
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/981526 in view of US 2021/0368205 A1 (“Chen”) and US 2019/0327466 A1 (“Ikai”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the patent are substantially similar and obvious variants of one another. 
Claim 21 is rejected similar to the above claims. And regarding the non-transitory computer-readable storage medium storing a bitstream, Ikai discloses in at least paragraph [0059] storage medium that records coding stream such as DVD and Blue-ray Disc. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to incorporate Ikai into the claims of the copending Application as modified by Chen in order to record coded stream for later access.   
  
 	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0368205 A1 (“Chen”) in view of US 2019/0306494 A1 (“Chang”) (Note: it appears that support for this claim is not provided from 62/655773 nor KR 10-2018-0037749; therefore, the priority date given to this claim is 3/27/2019).
Regarding claim 1, Chen discloses an image decoding method performed by a decoding apparatus comprising:  receiving information about an intra prediction type (e.g. see bitstream inputted to decoder in Fig. 2 is entropy decoded to obtain prediction related info, e.g. see at least intra sub-partition 
Although Chen discloses wherein for the specific intra prediction type, the intra prediction is performed based on neighboring reference samples in a specific sample line which is not adjacent to a top boundary and a left boundary of the current block, it is noted Chen differs from the present invention in that it fails to particularly disclose wherein based on the intra prediction type representing the specific intra prediction type, the MPM index information is parsed without parsing an MPM flag information from the bitstream. Chang however, teaches wherein based on the intra prediction type representing the specific intra prediction type (e.g. see multiple reference line in Fig. 4, e.g. see at least paragraph [0048]), the MPM index information is parsed without parsing an MPM flag information from the bitstream (e.g. see the intra prediction unit 22221 may directly determine that the intra prediction mode is included in the most probable modes without parsing the mpm flag, when the intra prediction unit 22221 determines that the reference line index is different from the first predefined value, e.g. see at least paragraph [0051]).  

 Regarding claim 2, Chen further discloses wherein based on the intra prediction type representing25representingrre a normal intra prediction type rather than the specific intra prediction type (e.g. see normal/regular intra mode, e.g. see at least paragraphs [0077], [0097]), the56Attorney Docket No.: 21613-0416US1Client Ref.: BPP2019-0200US; 19ASL294PCO1US01 information about the intra prediction mode comprises the MPM flag information and the MPM index information (e.g. see MPM flag, MPM index, e.g. see at least paragraphs [0077], [0097]).   
Regarding claim 3, Chen in view of Chang further discloses wherein based on the intra prediction type representing the specific intra prediction type (Chang: e.g. see multiple reference line in Fig. 4, e.g. see at least paragraph [0048]), a value of the MPM flag information is derived as 1 without 5parsing the MPM flag information from the bitstream (Chang: e.g. see the intra prediction unit 22221 may directly determine that the intra prediction mode is included in the most probable modes without parsing the mpm flag, when the intra prediction unit 22221 determines that the reference line index is different from the first predefined value, e.g. see at least paragraph [0051]).   The motivation above in the rejection of claim 1 applies here. 
Regarding claim 4, Chen further discloses further discloses wherein based on the intra prediction type representing the normal intra prediction type (e.g. see normal/regular intra mode, e.g. see at least paragraphs [0077], [0097]), the MPM flag information is parsed from the bitstream, and based on a value of the MPM flag information being equal to 1, the MPM index information is parsed (e.g. see MPM flag, MPM index e.g. see e.g. see at least paragraphs [0077], [0097]; a person having ordinary skill in the art would have no difficulty recognizing to parse the MPM index if the MPM flag indicates that the intra mode is one of the MPMs in the MPM list order to derive the intra mode).  
Regarding claim 9, Chen further discloses wherein based on the intra prediction type representing10repre the specific intra prediction type (e.g. see deriving whether ISP coding mode or MRL for performing intra prediction is used based on the signaled ISP enabling/disabling flag and/or MRL index, 
Regarding claim 10, although Chen discloses  wherein based on the intra prediction type representing the normal intra prediction type (e.g. see normal/regular intra mode, e.g. see at least paragraphs [0077], [0097]) and a value of the MPM flag information being equal to 0 (e.g. see MPM flag, e.g. see paragraph [0097]; thus, if the intra mode of the current block is not one of the MPMs, then the MPM flag indicates this, e.g. by being equal to 0, as a person having ordinary skill in the art would understand), it is noted Chen differs from the present invention in that it fails to particularly disclose 15the information about the intra prediction mode further comprises: remaining intra mode information, and the intra prediction mode of the current block is derived as one of remaining intra prediction modes other than candidate intra prediction modes within the MPM list based on the remaining intra mode information. Chang however, teaches 15the information about the intra prediction mode further comprises: remaining intra mode information, and the intra prediction mode of the current block is derived as one of remaining intra prediction modes other than candidate intra prediction modes within the MPM list based on the remaining intra mode information (e.g. see non-mpm index for selecting the intra prediction mode from the remaining mode candidates, e.g. see at least paragraph [0061]). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 13, Chen further discloses wherein based on the intra prediction type representing the normal intra prediction type (e.g. see normal/regular intra mode, e.g. see at least paragraphs [0077], [0097]), one or more bits for each of the MPM flag information and the MPM index information (e.g. see prediction related info 110 in Fig. 1 and see MPM flag, MPM index e.g. see e.g. see at least paragraphs [0077], [0097]) are comprised in the bitstream (e.g. see bitstream 114 in Fig. 1).    
Regarding claim 14, Chen further discloses wherein based on the intra prediction type representing the specific intra prediction type (e.g. see deriving whether ISP coding mode or MRL for performing intra prediction is used based on the signaled ISP enabling/disabling flag and/or MRL index, e.g. see at least paragraphs [0048], [0076]), the intra prediction mode of the current block is searched 
	Regarding claims 11-12, the claims are drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above in claims 1-4, 9-10. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Chen Figs. 1 and 2, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons. 
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chang in further view of US 2013/0272405 A1 (“Jeon”) (Note: it appears that support for this claim is not provided from 62/655773 nor KR 10-2018-0037749; therefore, the priority date given to this claim is 3/27/2019). 
Regarding claim 5, although Chen discloses the specific intra prediction type, it is noted Chen differs from the present invention in that it fails to particularly disclose wherein the specific intra prediction type comprises: a linear interpolation intra prediction (LIP) type. Jeon however, teaches wherein the specific intra prediction type comprises: a linear interpolation intra prediction (LIP) type (e.g. see at least linear interpolation prediction in Fig. 17, e.g. see paragraph [0176]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Chang and Jeon before him/her, to incorporate Jeon into the video coding using intra sub-partition coding mode of Chen as modified by Chang in order to provide an intra prediction which can enhance image encoding and decoding efficiency. 15 
Regarding claim 6, although Chen discloses the specific intra prediction type, it is noted Chen differs from the present invention in that it fails to particularly disclose wherein the information about the intra prediction type comprises: a LIP flag information, and wherein based on a value of the LIP flag information being equal to 1, the LIP type is derived as the intra prediction type of the current block.  Jeon 
Regarding claims 15-16, the claims are drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above in claims 5-6. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Chen in Figs. 1 and 2, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chang in further view of US 2022/0021871 A1 (“Racape”) (Note: it appears that support for this claim is not provided from 62/655773 nor KR 10-2018-0037749; therefore, the priority date given to this claim is 3/27/2019).
Regarding claim 19, although Chen discloses wherein based on the intra prediction type representing the specific intra prediction type (e.g. see deriving whether ISP coding mode or MRL for performing intra prediction is used based on the signaled ISP enabling/disabling flag and/or MRL index, e.g. see at least paragraphs [0048], [0076]), it is noted Chen differs from the present invention in that it fails to particularly disclose a bit for the MPM flag information of the current block is not 5comprised in the bitstream. Racape however, teaches a bit for the MPM flag information of the current block is not 5comprised in the bitstream (e.g. see MPMflag is not encoded since the prediction mode always belongs to the MPM list, e.g. see at least paragraph [0166]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Chang and . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chang in further view of US 2019/0327466 A1 (“Ikai”) (Note: it appears that support for this claim is not provided from 62/655773 nor KR 10-2018-0037749; therefore, the priority date given to this claim is 3/27/2019).
Regarding claim 21, the claim is drawn to an image encoding method that correspond to the image decoding method performed by the decoding apparatus as claimed above in claims 1-4, 9-10. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Chen Figs. 1 and 2, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons.  Further, regarding the non-transitory computer-readable storage medium storing a bitstream in claim 21, Ikai discloses in at least paragraph [0059] storage medium that records coding stream such as DVD and Blue-ray Disc. 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Chang and Ikai before him/her, to incorporate Ikai into the video coding using intra sub-partition coding mode of Chen as modified by Chang in order to record coded stream for later access.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Racape et al., US 2020/0120336 A1, discloses a method and apparatus for most probable mode (MPM) sorting and signaling in video en-coding and decoding
Chang et al., US 2019/0208195 A1, discloses a device and method for coding video data based on mode list including different mode groups
Rath et al., US 2020/0169752 A1, discloses a method and apparatus for most probable mode (MPM) reordering for intra prediction
Heo et al., US 2018/0234679 A1, discloses an intra prediction mode-based image processing method and apparatus therefor
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.